DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 08/11/2021.

Examiner's Statement of reason for Allowance
Claims 1-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to method comprising: receiving, by a wireless device, one or more radio resource control (RRC) messages comprising configuration parameters for a first unlicensed cell and a second unlicensed cell; receiving a downlink transmission via the second unlicensed cell; and based on the downlink transmission via the second unlicensed cell, selectively monitoring a physical downlink control channel (PDCCH) during a time duration for the first unlicensed cell.
The closest prior art, as previously recited, Martin et al. (US 2017/0339580 A1), Yi et al. (US 2018/0077688 A1), Papasakellariou et al. (US 2016/0050667 A1) and Um et al. (US 2018/0175975 A1), are also generally directed to various aspects of a communication node in network supporting licensed and unlicensed bands.  However, none of Martin, Yi, Papasakellariou, Um teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 12, 23, 34.  For example, none of the cited prior art teaches or suggest the steps of based on the downlink transmission .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).